Appeal from a judgment of the Oneida County Court (Barry M. Donalty, J.), rendered December 6, 2004. The judgment convicted defendant, upon his plea of guilty, of criminal contempt in the first degree.
It is hereby ordered that the judgment so appealed from is unanimously affirmed.
Memorandum: Defendant appeals from a judgment convicting him, upon his plea of guilty, of criminal contempt in the first degree (Penal Law § 215.51 [b] [v]). Defendant failed to preserve for our review his challenge to the factual sufficiency of the plea allocution (see People v Lopez, 71 NY2d 662, 665 [1988]; People v Grimes, 53 AD3d 1055, 1056 [2008], lv denied 11 NY3d 789 [2008]) and, in any event, that challenge is encompassed by his valid waiver of the right to appeal (see Grimes, 53 AD3d at 1056). Present—Smith, J.P., Lindley, Sconiers, Pine and Gorski, JJ.